      Case 3:18-cv-01442-GTS-ML Document 30-1 Filed 04/14/20 Page 1 of 4



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
_______________________________________

DENISE PAYNE,                                         Civil Action No. 18-cv-1442 (GTS/ML)

                       Plaintiff,

       v.

CORNELL UNIVERSITY,

                  Defendant.
_______________________________________

DECLARATION OF GABRIELLE M. VINCI, ESQ. IN OPPOSITION TO DEFENDANT
      CORNELL UNIVERSITY’S MOTION FOR SUMMARY JUDGMENT

       GABRIELLE M. VINCI, ESQ. hereby declares subject to the penalties of perjury

pursuant to 28 U.S. C. § 1746:

       1.      I am admitted to practice before this court and before the courts of the State of New

York and am a member of the Bar of this Court. I am an associate at the law firm of Nesenoff &

Miltenberg, LLP, attorneys for the plaintiff, Denise Payne (“Plaintiff”).

       2.      I am fully familiar with the facts and circumstances set forth below based upon my

personal knowledge and my review of the files maintained by Nesenoff & Miltenberg LLP.

       3.       I submit this Declaration in opposition to Defendant’s Motion for Summary

Judgment and to provide the Court with true and correct copies of the exhibits identified and

referred to in Plaintiff’s Opposition papers, as follows:

       4.      Exhibit 1 is a true and accurate copy of Plaintiff’s Complaint filed in this action on

January 2, 2019.

       5.      Exhibit 2 is a true and accurate copy of Plaintiff’s deposition transcript.
      Case 3:18-cv-01442-GTS-ML Document 30-1 Filed 04/14/20 Page 2 of 4



         6.    Exhibit 3 is a true and accurate copy of the deposition transcript of Katherine

Doxey.

         7.    Exhibit 4 is a true and accurate copy of the deposition transcript of Lucinda Allen.

         8.    Exhibit 5 is a true and accurate copy of letter correspondence dated August 13,

2018 to Plaintiff from the U.S. Equal Employment Opportunity Commission.

         9.    Exhibit 6 is a true and accurate copy of Plaintiff’s offer letter dated September 23,

2016 from Cornell University.

         10.   Exhibit 7 is a true and accurate copy of Plaintiff’s Flexible Work Agreement with

an effective date of February 6, 2017 (referred to in Plaintiff’s opposition papers as the “First Flex

Agreement”).

         11.   Exhibit 8 is a true and accurate copy of e-mail correspondence dated May 9, 2017.

         12.   Exhibit 9 is a true and accurate copy of Plaintiff’s accommodation letter dated

August 2, 2017.

         13.   Exhibit 10 is a true and accurate copy of Plaintiff’s Flexible Work Agreement with

an effective date of May 1, 2017 (referred to in Plaintiff’s opposition papers as the “Second Flex

Agreement”)

         14.   Exhibit 11 is a true and accurate copy of Plaintiff’s Flexible Work Agreement

(referred to in Plaintiff’s opposition papers as the “Third Flex Agreement”).

         15.   Exhibit 12 is a true and accurate copy of e-mail correspondences between Plaintiff

and Laura E. Seyer.

         16.   Exhibit 13 is a true and accurate copy of Cornell University’s Policy 6.10.9,

publicly available online at dfa.cornell.edu/sites/default/files/vol6-10-9.pdf (last accessed

4/14/2020).



                                                  2
      Case 3:18-cv-01442-GTS-ML Document 30-1 Filed 04/14/20 Page 3 of 4



       17.       Exhibit 14 is a true and accurate copy of e-mail correspondence from Plaintiff dated

June 15, 2016.

       18.       Exhibit 15 is a true and accurate copy of e-mail correspondences between Plaintiff

and Laura E. Seyer dated October 2, 2017, November 6, 2017, and November 8, 2017.

       19.       Exhibit 16 is a true and accurate copy of Plaintiff’s e-mail correspondence to

Lucinda M. Allen dated July 11, 2017.

       20.       Exhibit 17 is a true and accurate copy of e-mail correspondences between Plaintiff

and Julie K. Weaver dated July 31, 2017.

       21.       Exhibit 18 is a true and accurate copy of Plaintiff’s e-mail correspondence to Jill

M. Tubbs dated August 14, 2017.

       22.       Exhibit 19 is a true and accurate copy of e-mail correspondences between Plaintiff

and Jill M. Tubbs dated July 5, 2017.

       23.       Exhibit 20 is a true and accurate copy of e-mail correspondence from Plaintiff to

Jill M. Tubbs dated May 10, 2017.

       24.       Exhibit 21 is a true and accurate copy of e-mail correspondences between Plaintiff

and Julie K. Weaver dated June 30, 2017, July 5, 2017, and July 10, 2017

       25.       Exhibit 22 is a true and accurate copy of e-mail correspondences between Plaintiff

and Tammy Lindsay dated May 12, 2017, May 15, 2017, and May 16, 2017.

       26.       Exhibit 23 is a true and accurate copy of e-mail correspondences between Plaintiff

and Tammy Lindsay dated May 9, 2017.

       27.       Exhibit 24 is a true and accurate copy of e-mail correspondences from Plaintiff

dated July 5, 2017.

       28.       Exhibit 25 is a true and accurate copy of e-mail correspondences from Plaintiff.



                                                  3
     Case 3:18-cv-01442-GTS-ML Document 30-1 Filed 04/14/20 Page 4 of 4



      29.    Exhibit 26 is a true and accurate copy of Plaintiff’s Declaration in Opposition to

Defendant Cornell University’s Motion for Summary Judgment.

Dated: New York, New York
       April 14, 2020


                                                  By: /s/ Gabrielle Vinci
                                                      Gabrielle M. Vinci, Esq.




                                             4
